United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR,
)
NATIONAL PARK SERVICE, Atlanta, GA,
)
Employer
)
___________________________________________ )
C.M., Appellant

Appearances:

Docket No. 06-2174
Issued: April 18, 2007

Case Submitted on the Record

Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 26, 2006, which denied modification of a
decision dated December 2, 2005, which denied his claim for a traumatic injury. He also
appealed a decision dated June 5, 2006, which denied merit review. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues on appeal are: (1) whether appellant has met his burden of proof in
establishing that he sustained an injury in the performance of duty; and (2) whether the Office
properly denied appellant’s request for reconsideration without a merit review in a decision dated
June 5, 2006.

FACTUAL HISTORY
On October 20, 2005 appellant, then a 50-year-old supervisory park ranger, filed a claim
alleging that, on September 23, 2005, he wrestled with a fleeing suspect and was exposed to his
blood which was allegedly positive for the human immunodeficiency virus. He did not stop
work.
By letter dated October 28, 2005, the Office advised appellant of the type of factual and
medical evidence needed to establish his claim and requested that he submit such evidence,
particularly requesting that appellant submit a physician’s reasoned opinion addressing the
relationship of his claimed condition and specific employment factors.
In a decision dated December 2, 2005, the Office denied appellant’s claim on the grounds
that appellant failed to establish fact of injury as required by the Federal Employees’
Compensation Act.1
In a letter dated December 7, 2005, appellant requested reconsideration. He submitted a
providers report dated September 23, 2005, prepared by Dr. Chris Gisness, Board-certified in
emergency medicine, who noted that appellant was a park ranger and was exposed to bloody
body fluids from an individual he was apprehending. Dr. Gisness indicated that during the
incident appellant was wearing gloves and had no open lesions. Also submitted were doctor’s
orders from Grady Health System dated September 23, 2005, which noted that appellant was
tested for human immunodeficiency virus and hepatitis B and C. Also submitted were
emergency room treatment notes from September 25, 2005, where appellant presented with
complaints of exposure to body fluid which was positive for human immunodeficiency virus.
The physical examination revealed no abnormalities and appellant was advised to follow-up in
three days.
In a decision dated January 26, 2006, the Office denied modification of the prior decision
finding that appellant failed to establish that he sustained a work-related injury. The Office
found that, although appellant was exposed to blood from a person who was allegedly positive
for human immunodeficiency virus during his employment, he had not established that he had
sustained a medical illness or compensable condition as a result of such exposure.
By a letter dated February 8, 2006, appellant requested reconsideration and submitted
additional evidence. In a statement dated April 15, 2006, he referenced an incident report
prepared by a coworker, Jon Thacker, dated April 3, 2006, who was involved in the work
incident of September 23, 2005. In the incident report dated September 23, 2005, Mr. Thacker
indicated that, on September 23, 2005, while on patrol, he and appellant apprehended a
panhandler who, upon search of this person, was discovered to be bleeding. He indicated that he
had the suspect’s blood on his hands and the suspect advised that he tested positive for human
immunodeficiency virus.

1

5 U.S.C. §§ 8101-8193.

2

In a decision dated June 5, 2006, the Office denied appellant’s reconsideration request on
the grounds that his letter neither raised substantive legal questions nor included new and
relevant evidence and was insufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was filed within the applicable time
limitation of the Act, that an injury was sustained in the performance of duty as alleged and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.6

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

3

The Act7 defines “injury” stating that this “includes, in addition to injury by accident, a
disease proximately caused by the employment and damage to or destruction of medical braces,
artificial limbs and other prosthetic devices which shall be replaced or repaired and such time
lost while such device or appliance is being replaced or repaired; except that eyeglasses and
hearing aids would not be replaced, repaired or otherwise compensated for, unless the damages
or destruction is incident to a personal injury requiring medical services.”
Chapter 2.805.8 of the Office’s procedure manual8 provides:
“High-Risk Employment. Certain kinds of employment routinely present
situations which may lead to infection by contact with animals, human blood,
bodily secretions and other substances.
Conditions such as [human
immunodeficiency virus] (HIV) infection and hepatitis B more commonly
represent a work hazard in health care facilities, correctional institutions and drug
treatment centers, among others, than in [f]ederal workplaces as a whole.
Likewise, claims for brucellosis, anthrax and similar diseases will most often arise
among veterinarians and others who regularly work with livestock.”
Chapter 3.400.7 of the Procedure Manual9 provides:
“Other Modes of Treatment.
a. Preventive (Prophylactic) Treatment. The [Act] does not authorize
provision of preventive measures such as vaccines and inoculations and in
general, preventive treatment is a responsibility of the employing agency
under the provisions of 5 U.S.C. § 7901. However, preventive care can be
authorized by [the Office] for the following:
(1) Complications of preventive measures which are provided or
sponsored by the agency, such as adverse reaction to prophylactic
immunization.
(2) An injury involving actual or probable exposure to a known
contaminant, thereby requiring disease-specific measures against
infection. Included among such treatments would be tetanus
antitoxin or booster toxoid injections for puncture wounds;
administration of rabies vaccine where a bite from a rabid animal
or one whose status was unknown, is involved; or AZT where
exposure to HIV virus has occurred.”

7

5 U.S.C. § 8101(5).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.8 (October 1995).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.7
(April 1992).

4

ANALYSIS -- ISSUE 1
The Board finds sufficient evidence in the record from which to conclude that a work
incident occurred on September 23, 2005, which consisted of appellant being exposed to blood
from a suspect who allegedly tested positive for human immunodeficiency virus.10 Whether the
employment incident caused a personal injury generally can be established only by medical
evidence and appellant has not submitted rationalized, probative medical evidence to establish
that the employment incident on September 23, 2005 caused a diagnosed medical condition.11
Exposure to a disease does not fall within the definition of an injury as set forth in the
Act.12 Appellant’s law enforcement position falls within the Chapter 2.805.8 of the procedure
manual13 with regard to high-risk employment in which the employment routinely presents
situation which may lead to infection by contact with human blood, bodily secretions and other
substances. He is required to arrest suspects and some suspects have communicable diseases. In
this instance appellant was issued protective gear including gloves in order to minimize the
danger of exposure to such diseases; however, this gear does not guarantee protection from
exposure. The evidence reveals that the present claim does not involve personal injury as he did
not sustain a bruise, cut, scrape or bite to exposed skin. As noted above, such exposure is not by
itself a personal physical injury. The Board further notes that appellant would not be afforded
coverage under Chapter 3.400.7(a)(2) of the Office’s procedure manual14 which only affords
preventive care once there is “an injury involving actual or probable exposure.” As noted, an
injury has not been established.
Appellant submitted a report from Dr. Gisness, dated September 23, 2005, who noted that
appellant was a park ranger and was exposed to bloody body fluids from an individual he was
apprehending. Dr. Gisness indicated that during the incident appellant was wearing gloves and
had no open lesions. Also submitted were doctor’s orders from Grady Health System dated
September 23, 2005, which noted that appellant was tested for human immunodeficiency virus
and hepatitis B and C. However, Dr. Gisness did not find that appellant sustained an injury as a
result of the apprehension of the suspect and possible blood contact. Further, he found no open
sores or lesions that might have been exposed to any contaminated fluids.
Appellant also submitted emergency room treatment notes from September 25, 2005,
where he presented with complaints of exposure to body fluid from an individual who was
positive for human immunodeficiency virus.
The physical examination revealed no
10

An employee’s statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence. See Edward W. Malaniak, 51 ECAB
451 (2000).
11

A claimant’s burden of proof includes the submission of rationalized medical evidence, based on a complete
factual and medical background, showing causal relationship. See Calvin E. King, 51 ECAB 394 ( 2000).
12

5 U.S.C. § 8101(5).

13

Supra note 8.

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.7(a)(2)
(April 1992).

5

abnormalities and he was advised to follow-up in three days. However, as noted above, the
health practitioner did not find that appellant sustained an injury as a result of the possible blood
contact. Further, the physical examination was normal, with no open sores or lesions that might
have been exposed to any contaminated fluids.
In this case, appellant did not establish that he contracted human immunodeficiency
virus. His claim was for “exposure to infected HIV blood” but all the tests he underwent for
human immunodeficiency virus were negative. Since none of the medical evidence of record
establishes that appellant contracted human immunodeficiency virus or that he sustained any
personal injury at work, he has failed to establish his claim.15 The Board notes that the evidence
submitted was insufficient to show that appellant sustained an injury in the performance of duty
and that fear of future injury is not compensable under the Act.16
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.17
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,18 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulations,19 which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
(Office); or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”

15

See Duane B. Harris, 49 ECAB 170, 173-74 (1997); O. Paul Gregg, 46 ECAB 624, 634 (1995).

16

See Mary Geary, 43 ECAB 300, 309 (1991); Pat Lazzara, 31 ECAB 1169, 1174 (1980) (finding that
appellant’s fear of future injury is not a basis for compensation).
17

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

18

5 U.S.C. § 8128(a).

19

20 C.F.R. § 10.606(b).

6

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.20
ANALYSIS -- ISSUE 2
Appellant’s January 24, 2005 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by the
Office.
Appellant’s request for reconsideration referenced an incident report prepared by a
coworker, Mr. Thacker, dated April 3, 2006, who was present during the work incident of
September 23, 2005. However, his letter did not show that the Office erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
the Office. Consequently, appellant is not entitled to a review of the merits of his claim based on
the first and second above-noted requirements under section 10.606(b)(2). With respect to the
third requirement, submitting relevant and pertinent new evidence not previously considered by
the Office, appellant, as noted, submitted the September 23, 2005 incident report from
Mr. Thacker. However, this incident report, while new, is not relevant because the incident on
September 23, 2005 is not in dispute and was accepted by the Office. The underlying issue is
medical in nature but appellant did not submit any new medical evidence supporting that
employment factors caused an injury on September 23, 2005. Therefore, the Office properly
determined that this evidence did not constitute a basis for reopening the case for a merit review.
Appellant neither showed that the Office erroneously applied or interpreted a point of
law; advanced a point of law or fact not previously considered by the Office; nor did he submit
relevant and pertinent evidence not previously considered by the Office.21 Therefore, the Board
finds that the Office properly denied appellant’s requests for reconsideration without reviewing
the merits of the claim.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an injury causally related to his September 23, 2005 employment incident and that the
Office properly denied appellant’s requests for reconsideration without conducting a merit
review of the claim.22

20

Id. at § 10.608(b).

21

Supra note 19.

22

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

7

ORDER
IT IS HEREBY ORDERED THAT the June 5 and January 26, 2006 and December 2,
2005 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

